Citation Nr: 1401243	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-16 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for disability of the right knee, to include as secondary to service-connected back disability.

2. Entitlement to service connection for disability of the left knee, to include as secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A VA examination relating to the Veteran's knee disability claims was conducted in December 2010.  The examiner reviewed the claims file and diagnosed the Veteran with tricompartmental arthritis of both knees.  He concluded that "[a]t this point in time based on examination today I would say it is less likely than not [that] the patient's bilateral knee pain...has any correlation to low back pain at this time."  No rationale was provided for this opinion.  In Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 304 (2008), the Court found that a medical opinion that includes only data and conclusions is accorded no weight.  A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 135.  In this case, the examiner has not provided adequate medical explanation or rationale supporting his conclusion.  Moreover, the report does not indicate that the examiner took into account the Veteran's description of his pain as running from his back to his knees.  Therefore, an addendum opinion providing this missing rationale and addressing the Veteran's description of the knee pain as running from his back to his knees, should be requested upon remand.    


Accordingly, the case is REMANDED for the following action:

1. Contact the Memphis VA Medical Center and all associated outpatient clinics and obtain all records of VA treatment of the Veteran since June 2011.  If records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Once the above has been accomplished, forward the Veteran's entire claims file to the December 2010 VA examiner, or appropriate substitute clinician, for an addendum opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  If additional clinical examination of the Veteran is required to provide the below requested opinion, such examination should be scheduled.  Following a review of the claims file, the VA examiner should provide an opinion as to the following:

(i) Whether it is at least as likely as not (50 percent probability or more) that any right or left knee disability is related to active duty service, to include any injury incurred therein; and

(ii) Whether it is at least as likely as not (50 percent probability or more) that any right or left knee disability was caused or aggravated by the Veteran's service-connected back disorder.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

The examiner's attention is specifically called to the Veteran's description of his pain as running from his back into his knees, as per the June 2012 Appeal Form 9 and the July 2011 notice of disagreement (NOD).

The examiner is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The examiner should review the claims folder, to include this remand, and this fact should be noted in the accompanying medical report.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Once all the above development has been completed, readjudicate the issues on appeal (service connection for right knee disability, to include as secondary to back disability, and service connection for left knee disability, to include as secondary to back disability).  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


